DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/7/2022, 4/8/2022, 3/22/2022, 1/19/2022, 9/13/2021, 3/23/2021, 7/27/2020, 10/14/2019 and 9/26/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the computer storage medium, wherein adjusting at least a portion of the plurality of measured signal values based on the thickness of the polishing pad to provide a plurality of adjusted signal values, for each scan of the plurality of scans, generating, for each location of the plurality of different locations, a value representing a thickness of the layer at the location, thereby providing a plurality of values representing thicknesses at the plurality of different locations, wherein the generating includes processing at least the plurality of adjusted signal values using one or more processors configured by machine learning, and at least one of detecting a polishing endpoint or modifying a polishing parameter based on the plurality of values representing the thicknesses at the plurality of different locations.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 17 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the polishing system, wherein adjust at least a portion of the plurality of measured signal values based on the thickness of the polishing pad to provide a plurality of adjusted signal values, for each scan of the plurality of scans, generate, for each location of the plurality of different locations, a value representing a thickness of the layer at the location, thereby providing a plurality of values representing thicknesses at the plurality of different locations, wherein the generating includes processing at least the plurality of adjusted signal values using one or more processors configured by machine learning, and at least one of detect a polishing endpoint or modify a polishing parameter based on the plurality of values representing the thicknesses at the plurality of different locations.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 19 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method of polishing a substrate, the step of adjusting at least a portion of the plurality of measured signal values based on the thickness of the polishing pad to provide a plurality of adjusted signal values; for each scan of the plurality of scans, generating, for each location of the plurality of different locations, a value representing a thickness of the layer at the location, thereby providing a plurality of values representing thicknesses at the plurality of different locations, wherein the generating includes processing at least the plurality of adjusted signal values using one or more processors configured by machine learning; and at least one of detecting a polishing endpoint or modifying a polishing parameter based on the plurality of values representing the thicknesses at the plurality of different locations.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-16, 18 and 20-21 depend from claim 1, 17 or 19 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gurusamy et al. (US Patent Appl. Pub. No. 2016/0016279 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895